Citation Nr: 1112832	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  05-06 397A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung condition/disease.

4.  Entitlement to service connection for pulmonary hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In February 2007, as support for these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  The presiding judge subsequently remanded these claims to the RO in March 2007 via the Appeals Management Center (AMC) for additional development. 

In a September 2008 decision, the Board also denied these claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2010 order, granting a joint motion, the Court vacated the Board's decision and remanded the claims for further development and readjudication in compliance with the directives specified in the joint motion.  So these claims are again before the Board.

In addition to these claims, the Veteran filed a timely notice of disagreement (NOD) in March 2010 in response to a February 2010 RO decision denying his claims for service connection for a lung condition/disease and pulmonary hypertension.  His representative reiterated this NOD in April 2010 concerning the denial of the claim for lung disease.  But since the RO has not provided the Veteran a statement of the case (SOC) concerning these additional claims, the Board must remand, rather than merely refer, them to the RO to provide this necessary SOC 

and to give him an opportunity to perfect his appeal to the Board on these additional issues by also, in response, filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The remand of these claims to the RO will be via the AMC in Washington, DC.

Meanwhile, based on additional evidence received since the Board's prior decision, the Board is going ahead and granting the claims for service connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

Based on the medical and other evidence now in the file, it is just as likely as not that noise exposure during the Veteran's military service contributed to his current bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss and tinnitus were incurred in service.  38 U.S.C.A §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Indeed, the Court's order, granting the joint motion to vacate the Board's prior decision, indicated that additional evidentiary development was needed in this case prior to further appellate review of the claims for hearing loss and tinnitus.  

This additional development of these claims is now unnecessary, however, because the Board is granting these claims based on the submission of additional supporting evidence.  So even if these preliminary VCAA notice and duty to assist obligations are not met, this still amounts to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis, so depends on the facts of the particular case.  Moreover, to be unduly prejudicial, the error must be outcome determinative of the claim).

The Veteran claims he developed bilateral hearing loss and tinnitus as a result of repeated exposure to excessively loud noise (i.e., acoustic trauma) during his more than 20 years of military service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  For the reasons and bases set forth below, the Board will resolve all reasonable doubt in his favor and grant these claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss it must be of a particular level of severity.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  So a Veteran may have some hearing impairment, yet not have sufficient hearing impairment or loss to be considered an actual ratable disability according to the requirements of this VA regulation.

Turning now to the facts of this particular case.  VA audiological evaluation reports dated in November 2004, March 2005 and May 2008 confirm the Veteran has a current bilateral hearing loss disability according to these VA standards.  See 38 C.F.R. § 3.385.  The VA audiologists who conducted these evaluations also diagnosed tinnitus, and even had he not made this additional diagnosis, tinnitus is the type of condition that, by definition, is readily amenable to lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002) (ringing in the ears is capable of lay observation).

So resolution of these claims instead turns on whether noise exposure during the Veteran's military service caused or at least contributed to these conditions.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


The Veteran claims that he was exposed to loud noise from boilers, engines, gunfire, helicopters, and various forms of equipment while in the Navy.  His service personnel records indicate that one of his military occupational specialties (MOSs) was boiler technician.  He also submitted a copy of an analysis conducted for the U.S. Navy by CAN, published in February 2005, the results of which indicate that enlisted sailors who spent most of their Navy career assigned to a surface warship have a much higher probability of hearing loss.  

In light of this evidence, the Board accepts the Veteran was exposed to significant levels of noise while performing his duties as a boiler technician in service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  See, too, 38 U.S.C.A. § 1154(a), indicating VA adjudicators must consider the circumstances, conditions and hardships of a Veteran's service.

But of equal or even greater significance, the Board also believes the Veteran's statements concerning that noise exposure in service are credible, so ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's service treatment records (STRs) also show that he may have developed some degree of hearing loss during his more than twenty years of active duty.  A whispered voice testing during his enlistment physical in August 1960 revealed he had (15/15) hearing acuity in both ears, so normal hearing.  The Board therefore must presume that he entered service in sound condition with no hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A whispered voice test was also normal (15/15) during a re-enlistment physical in September 1969.  However, audiological evaluations later performed in November 1976 and December 1980 showed some measure of hearing loss in both ears.

Testing in November 1976 showed, in the right ear, a 25-decibel loss at the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 15-decibel loss at the 2000 Hz level, a 25-decibel loss at the 3000 Hz level, and a 20-decibel loss at the 4000 Hz level.  Testing in the left ear revealed a 15-decibel loss at the 500 and 1000 Hz levels, a 20-decibel loss at the 2000 and 3000 Hz levels, and a 25-decibel loss at the 4000 Hz level.

During his retirement physical in December 1980, testing in the right ear revealed a 5-decibel loss at the 500 Hz level, a zero-decibel loss at the 1000 and 2000 Hz levels, and a 20-decibel loss at the 3000 and 4000 Hz levels.  Testing in the left ear revealed a 5-decibel loss at the 500, 1000, and 2000 Hz levels; a 20-decibel loss at the 3000 Hz level, and a 25-decibel loss at the 4000 Hz level.  

These findings do not show a hearing loss disability according to the exacting standards set forth in 38 C.F.R. § 3.385.  Nevertheless, they do show some level of hearing loss, including even in his left ear at 4,000 Hz at the time of his retirement from active duty.  See Hensley v. Brown, 5 Vet. App. 155 (1993), indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id., (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  This is particularly significant since the Veteran's hearing was normal at the time he entered service in August 1960, and on the subsequent occasion when retested during service for reenlistment in September 1969, but not necessarily when later reexamined in November 1976 and December 1980.

In Hensley, 5 Vet. App. at 155, the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by submitting evidence that the current disability is related to his military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  And in this case, the Board finds that the evidence is in relative equipoise (i.e., about evenly balanced for and against the claim) as to whether his current bilateral hearing loss and tinnitus are related to his military service.  

A November 2003 record from Peninsula Ear, Nose and Throat (ENT) & Plastic Surgery indicates the Veteran was diagnosed with "noise[-] induced" hearing loss.  A November 2004 report from a private audiologist (S.C.) also indicates that, while the exact etiology of the Veteran's hearing loss could not be stated, the puretone configuration is consistent with long-term noise exposure.  This evidence thus indicates that his hearing loss is due to noise exposure.  Therefore, the Board must determine whether this noise exposure occurred during his twenty or so years of military service, as opposed to after he left the military in February 1981.  Several opinions have addressed this determinative issue.

Evidence against the claims includes the three VA audiological evaluation reports dated in November 2004, March 2005, and May 2008.  The November 2004 VA audiological evaluation report lists the Veteran's history of in-service noise exposure as a boiler technician, as well as post-service noise exposure while working as a boiler equipment mechanic for two years and then as a supervisor for eleven years.  The Veteran also reported that his tinnitus began in the mid 1960s.  After diagnosing bilateral hearing loss and tinnitus, this audiologist concluded that neither "is as likely as not related to [the Veteran's] history of military service."  This audiologist then explained that "this opinion is based on the pre-discharge audiogram dated 12-30-80 which shows hearing thresholds within normal limits in both ears at 500, 1000, 2000, 3000, 4000, and 6000 Hz."  

The March 2005 VA audiological evaluation report also includes a review of the claims file, including the Veteran's history of noise exposure both during and after service.  After reviewing the claims file and conducting an audiological evaluation, this audiologist concluded that "it is more likely than not that the Veteran's current hearing loss and/or tinnitus is not the result of acoustic trauma in the military."  This opinion was based on the following rationale:

Veteran's RFAD audiogram dated 30 Dec 1980 showed hearing within normal limits bilaterally from 500 through 6000 Hz.  


Standard Form 600 "Chronological Record of medical Care" dated 20 April 1976 indicates the Veteran responded "No" to the questions "Do you have ringing in your ears?"  and "have you ever had any trouble hearing?"  This contradicts his 30 Mar 2005 statement during the case history interview in which he stated he first noticed the tinnitus in the mid 1960s after spending 16 hours in the boiler room."  

In the 30 Mar 2005 case history interview, the Veteran stated that he did not wear hearing protection in the military.  This statement is not consistent with the aforementioned Standard Form 60 dated 20 April 1976, which shows his response "yes" to the question "Do you wear hear protection" and "1 year" to the question "How long have you used them?"

There is no evidence in the Veteran's C-file to indicate any complaint of hearing loss and/or tinnitus during, or within one year after, military service.  In fact, there is no documentation that the Veteran sought treatment for hearing loss and/or tinnitus until approximately 23 years after his retirement from the military.  

Private audiologist [S.C.] did not have the opportunity to review the Veteran's C-file before forming his opinion that "while the exact etiology of [the Veteran's] hearing loss cannot be stated, his pure tone configuration (hearing loss) is consistent with long-term noise exposure."  It should be noted that pure tone configuration is not definitive for noise-induced hearing loss.  In fact, most sensorineural hearing losses, regardless of etiology, show more hearing loss in the high frequencies than in the low frequencies.  Therefore, a clinician must interpret the audiometric pattern critically after careful consideration of noise exposure, auditory history and general medical history of patient." 


In the May 2008 VA audiological evaluation report, the audiologist indicated that he had considered an Institute of Medicine (IOM) study in 2005 that found there is no scientific basis for delayed-onset, noise-induced, hearing loss.  The audiologist therefore concluded that hearing loss found twenty to thirty years after discharge from service could not be attributable to service, especially if hearing was normal at discharge.  After noting the Veteran's history of noise exposure after service - including occupational noise exposure for two years as a shipyard mechanic helper and for eleven years as a shipyard supervisor, in addition to civilian recreational noise exposure from lawn mowers, weed eaters, drills, skill saws, and jig saws - this commenting audiologist concluded the Veteran's "current hearing loss and tinnitus are less likely as not caused by military noise exposure."

These opinions appear to be based on a review of the pertinent medical history, including the STRs, as well as the Veteran's history of in-service and post-service noise exposure.  They also contain discussion of the underlying rationale, which instead is where most of the probative value of these opinions is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  But these opinions are somewhat predicated on an inaccurate history since all three reports erroneously indicate the Veteran's hearing was entirely normal at the conclusion of his military service in February 1981.  This is not true.  As already noted, an audiological evaluation performed in December 1980 in anticipation of him retiring from the military revealed some measure of hearing loss in his left ear since he had a 25-decibel loss in this ear in the 4,000 Hz frequency, which is a relevant frequency.  And although he only had lesser 20-decibel losses in some of the other relevant frequencies, at 3,000 Hz for his left ear and at 3,000 and 4,000 Hz for his right ear, even that as mentioned is borderline to having hearing loss.  Moreover, the audiograms during his service, especially when considered chronologically, showed a progressive worsening of his hearing acuity - though, again, not necessarily sufficient hearing loss at the time to have been considered an actual ratable disability according to the threshold minimum requirements of § 3.385.  Still, although not severe enough to be considered a hearing loss disability according this regulation, these findings demonstrate some degree of hearing loss 

during his more than 20 years of active military service, since his hearing was normal at the time he entered service in 1960.  See again Hensley, 5 Vet. App. at 157, indicating the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Service connection is possible under these circumstances presented if his current hearing loss disability can be adequately linked to his military service. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  That is to say, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

In contrast to these unfavorable opinions on etiology, a physician from Charleston ENT Associates addressed the relevant facts in a January 2011 report and concluded that both the Veteran's bilateral hearing loss and tinnitus are related to noise exposure during his military service.  In particular, M.N., M.D., reviewed and fully discussed the findings from the audiograms performed in 1976 and 1980, which showed some degree of hearing loss, even if not sufficient to meet the criteria of 38 C.F.R. § 3.385.  Dr. M.N. then provided the following opinion and rationale:

The audiogram performed in the Navy in 1976 does show a 25 dB hearing level at 3000 Hz in the right and 4000 and 6000 Hz in the left ear.  This 25 dB conductive hearing loss does indicate loss of normal hearing by the US Court of Veteran Appeals [sic].  Since there is no audiogram available at his induction into the military, the determination of when this hearing loss occurred cannot be determined with 100% assurance but, in my opinion, since this hearing loss pattern is consistent with noise exposure type of hearing loss pattern, he was exposed to significant noise while in the military service as a boiler technician and exposure to ship board gunfire with two 5 inch gun mounts, the chance of his hearing loss being secondary to that noise exposure is as close to 100% as possible.  In my opinion, the beginning of his noise exposure hearing loss occurred during his time while in the military.  Since he had no significant hearing exposure prior to his military experience, I do not see how this hearing loss could have been anything but from his military experience.  I have explained to him that the tinnitus which he is experiencing is secondary to the sensory cell due to noise trauma.  

Since Dr. M.N. applied valid medical principles to the facts of this case in determining that the Veteran's current bilateral hearing loss and tinnitus are related to service, the Board affords his opinion greater probative value than the opinions provided by the VA audiologists to the contrary.  At worst, these opinions for and against the claim are equally probative, requiring resolution of this doubt in the Veteran's favor.  38 C.F.R. § 3.102.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

Because of this relative equipoise of this evidence for and against the claims, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


But having concluded favorably, it also must be mentioned that at least one of the VA compensation examiners who commented unfavorably determined the Veteran had not provided a consistent, and thus credible, history regarding just how long he had experienced hearing loss and tinnitus and whether he had had the benefit of hearing protection when exposed to loud noise during his military service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  These questions concerning whether he has provided a credible history of these conditions are certainly relevant considerations.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Ultimately, though, these uncertainties must be balanced against, for example, the fact that his lay testimony is potentially competent to support the presence of these conditions, both during service and during the many years since his retirement, even where not corroborated by contemporaneous medical evidence such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  And the VA examiner that determined unfavorably also mentioned the lack of any documented treatment, rather than the continuous experiencing of relevant symptoms, as further reason for disassociating the current hearing loss and tinnitus from the Veteran's military service.  The provisions of 38 C.F.R. § 3.303(b), however, only require demonstrated continuity of symptoms, not treatment, to in turn establish the required chronicity (permanency) of any relevant disease or injury in service.


Consequently, resolving all reasonable doubt in his favor, the Board finds that the Veteran's bilateral hearing loss and tinnitus were incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  Accordingly, the appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


REMAND

As mentioned in the Introduction, the RO issued a February 2010 rating decision denying the Veteran's additional claims for service connection for a lung condition or disease and for pulmonary hypertension.  He responded by filing a timely NOD in March 2010, which his representative again noted in an April 2010 submission, albeit only specifically in response to the claim for lung disease.  In any event, however, the RO has not provided the Veteran an SOC concerning these other claims, nor has he been given an opportunity, in response, to file a timely substantive appeal (VA Form 9 or equivalent statement) to perfect an appeal to the Board concerning these claims.  See 38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  So the Board must remand, rather than merely refer, these claims.  Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).


Accordingly, these claims are REMANDED for the following additional development and consideration:

Send the Veteran an SOC addressing the additional issues of his entitlement to service connection for a lung condition/disease and pulmonary hypertension.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to the SOC to perfect an appeal to the Board concerning these additional claims.  Then give him the required time to perfect an appeal of these additional claims.  Only if he perfects an appeal of these additional claims should they be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


